Citation Nr: 0514808	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.
FINDINGS OF FACT

1. The medical evidence does not establish that the veteran 
is helpless or blind; nearly helpless or blind; or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that he is a patient in a nursing home 
because of mental or physical incapacity.

2. The evidence has not shown that the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

3. The veteran is not bedridden, nor substantially confined 
to his home or immediate premises by reason of permanent 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, or on 
account of being housebound, have not been met. 38 U.S.C.A. 
§§ 1502, 1521, 5103 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for special monthly pension.  In this context, the Board 
notes that a substantially complete application was received 
in June 2003.  In July 2003, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the July 
2003 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All treatment has 
been provided by VA, and those records have been associated 
with the claims file.  Additionally, the veteran has 
undergone VA examination in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.
Special Monthly Pension - Aid & Attendance

The veteran was granted a non service-connected pension in 
May 1977.  He now contends that due to his arteriosclerosis 
and his degenerative arthritis, he constantly requires 
someone to help him in all his needs.  He therefore contends 
that he is entitled to a special monthly pension, based on 
the need for aid and attendance.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered in need of aid 
and attendance if he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Alternatively, the veteran will be considered in need 
of aid and attendance if he is a patient in a nursing home 
because of mental or physical incapacity, or if the record 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. 

"Bedridden" also will be a proper basis for the 
determination. "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

At the outset of the analysis, the Board notes that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  The Board also finds 
that the evidence shows that the veteran does not require the 
assistance of another person to perform activities of daily 
living, such as feeding or dressing himself, keeping himself 
ordinarily clean and presentable, or tending to the wants of 
nature. 

In this regard, VA examinations performed in August 2003 
clearly demonstrate that the veteran is able to feed and 
dress himself, keep himself ordinarily clean and presentable 
and tend to the wants of nature.  While the examiner who 
performed the August 2003 aid and attendance examination 
suggested that the veteran was limited in his ability to 
protect himself against the hazards of his daily environment, 
in that he was limited in bending, squatting, or walking for 
prolonged periods of time, the evidence clearly shows that 
the veteran, while needing a walker for assistance in 
ambulation, is able to traverse independently and leave his 
home at will.  

Additionally, though the veteran himself has described his 
day as consisting of bed rest, the evidence, to include VA 
outpatient clinical records from January 2002 to May 2003, 
does not indicate that the veteran's physicians have required 
him to remain in bed at all times due to his health.  Nor do 
these records suggest the veteran experiences problems with 
his daily activities apart from cleaning his house.
Based on this record, the Board finds that the veteran is not 
shown to be helpless or so nearly helpless as to require the 
aid and attendance of another person.  Therefore, entitlement 
to special monthly pension on account of being in need of the 
aid and attendance of another person is not established. 

Special Monthly Pension - Housebound Status

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his  
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  Nor does the record show that the veteran 
is substantially confined to his dwelling.  Therefore, 
entitlement to housebound benefits is not warranted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


